Citation Nr: 0610188	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision in which 
the RO denied the appellant's claim for cause of the 
veteran's death.  The appellant filed a notice of 
disagreement (NOD) in July 2003, and the RO issued a 
statement of the case (SOC) in November 2003.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2003.

In March 2006, the veteran's representative additional 
evidence with a waiver of initial RO consideration.  The 
additional evidence includes World War II histories of Tinian 
Island, which were found on the Internet.  The Board accepts 
the additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2005).  

In March 2006, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance her appeal on docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

For the reasons expressed below, the matter on appeal is 
being  remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

The appellant asserts that the veteran developed cancer as a 
result of radiation exposure while serving in the Western 
Pacific during World War II.  The veteran died in April 1990 
as a result of sepsis due to cutaneous B-cell lymphoma.  
As confirmed by the National Personnel Records Center (NPRC) 
in correspondence in April and May 2005, most of the 
veteran's service records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  However, some relevant service personnel and medical 
records have been associated with the claims file  These 
records document that he was stationed on Tinian Island 
approximately between November 1944 and December 1945.  
The veteran's service records show that he served for 13 
months in the Tinian Islands, with no documentation that the 
veteran ever served in Japan.  His report of separation 
indicates that he left the United States for the Western 
Pacific in November 1944 and returned in December 1945.  His 
occupational specialty was special vehicle operator and light 
truck driver, involved with construction.

The appellant's representative maintains that the veteran was 
exposed to radiation while stationed on Tinian Island.  The 
representative provided a World War II history of Tinian 
Island that shows that atomic weaponry was stored there 
between July and August 1945.  According to the history, in 
August 1945, the Enola Gay and the Bockscar, both B-29 
Bombers stationed at Tinian Island, took off from the Tinian 
Island Airstrip to drop the atomic bombs on Hiroshima and 
Nagasaki.  Also, in July 1945, the USS INDIANAPOLIS delivered 
the radioactive components for one of the atomic bombs to 
Tinian Island.  

While it appears that the veteran was stationed on Tinian 
Island during this time period, it is not shown that the 
veteran was involved in a radiation-risk activity.  Moreover, 
being stationed on Tinian Island during July and August 1945 
is not listed as a presumptive radiation-risk activity under 
38 C.F.R. § 3.309(d).  

However, under the provisions of 38 C.F.R. § 
3.311(b)(2)(xxii), lymphomas other than Hodgkin's disease, 
are considered "radiogenic diseases".  Since the veteran 
did not participate in atmospheric nuclear weapons testing or 
in the occupation of Hiroshima and Nagasaki, the dose 
estimate procedures outlined under 38 C.F.R. § 
3.311(a)(2)(iii) are for application.  All of the veteran's 
pertinent records, including his DD Form 1141 if available, 
are to be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  38 
C.F.R. § 3.311(a)(2)(iii).

The Board finds that the RO should first undertake further 
efforts to obtain any additional evidence pertinent to the 
veteran's service.  In this regard, the Board notes that 
while the National Personnel Records Center (NPRC) indicated 
that the veteran's service records could not be located, that 
organization suggested, contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC), formerly known as 
the U.S. Armed Forces Service Center for Unit Records 
Research (CURR), to obtain information about the veteran's 
unit history. 

According to the veteran's Report of Separation, he served 
with the "240th ORD AMM CO".  An attempt should be made to 
obtain copies of the unit that the veteran served with while 
stationed on Tinian Island from approximately November 1944 
to December 1945 to discover any information regarding 
radiation exposure specifically from July to August 1945, 
when the two atomic bombs were delivered to Tinian Island.

If it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, the veteran 
subsequently developed a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), then the claim must be referred to the 
Under Secretary of Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  This regulation 
indicates that the Under Secretary for Benefits is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health.

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), if not otherwise met.  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
invite the appellant to submit any 
pertinent evidence in her possession.  .  
The RO's letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman, if appropriate..  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  Based on the above information, and 
any additional information provided by 
the appellant, the RO should forward a  
request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly, the U.S. Armed Forces Service 
Center for Unit Records Research (CURR)), 
for copies of the veteran's unit history 
while stationed on Tinian Island from 
November 1944 to December 1945, 
specifically to include the 60-day period 
from July 1 to September 1, 1945, when 
the USS INDIANAPOLIS delivered 
radioactive material to Tinian Island, 
and the two atomic bombs were housed. 

4.  After receiving additional 
information and/or evidence pursuant to 
the actions requested in paragraphs 1 
through 3,  the RO should review the 
claims file to determine whether 
additional development is warranted.  

If it is determined that a veteran was 
exposed to ionizing radiation as a result 
of claimed activities, the veteran 
subsequently developed a radiogenic 
disease, and the disease first became 
manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then the claim 
must be referred to the Under Secretary 
of s for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

